DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of a Response, filed 18 February 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 3, 11, 13-25, 28-30, 32-36, and 42-45 are pending.
Claims 2, 4-10, 12, 26, 27, 31, and 37-41 are canceled.
No claims stand withdrawn.
Claims 1, 13 and 30 are amended.
Claims 43-45 are new.
Specification and Drawings:
Amendments to the specification have not been included with the Response, filed 18 February 2021.
Amendments to the drawings have not been included with the Response, filed 18 February 2021.
Interview Summary
The response filed on 18 February 2021 includes a complete and accurate record of the substance of the 25 September 2020 telephone interview (see interview summary mailed 30 September 2020). 
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 11 November 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 13, delete “a” (2nd occurrence) and insert --the--.
Claim 1, line 24, after “pressing” insert --the--.
Claim 13, line 3, after “extend” insert --at least one of--.
Claim 33, line 1, delete “process” and insert --method--.
Claim 34, line 1, delete “process” and insert --method--.
Claim 45, line 15, delete “a” (2nd occurrence) and insert --the--.
Claim 45, line 26, after “pressing” insert --the--.
Explanation for Examiner’s Amendment
Claims 1, 13, 33, 34, and 45 have been amended in order to correct editorial errors in the claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
st paragraph, rejection set forth in the previous Office action is withdrawn in light of the amendments to claim 1.
The 35 USC 103 rejections as set forth in the previous Office action are withdrawn in light of the amendments to the claims and the arguments (see Remarks, filed 18 February 2021).
While the features of the claimed subject matter may be found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 1: independent claim 1 has been amended and now includes the limitations “each of the first wall and second wall having a laminate having a first layer, a second layer, and a third layer, … wherein the second layer is in contact with the first layer and the third layer, the first layer comprises woven strips comprising oriented polyethylene, the second layer comprises an oriented polyethylene film, and the third layer comprises an oriented polyethylene film … and wherein the second layer laminates the first layer and third layer together.”  
These limitations, in combination with the other limitations of claim 1, are what make the subject matter of the claim 1 allowable over the prior art.  
The prior art, see for example, Hirano (CA 2269652), Nowak et al. (US 2008/0187695), Sargin (US 2011/0263400), Planeta (US 4373979), Rogers et al. (US 2009/0317578), Robles et al. (US 2011/0002560), and Kucksdorf et al. (US 5338117), does not teach or suggest the combination of limitations set forth in claim 1.
Regarding claim 30: independent claim 30 has been amended and now includes the limitations “the first wall and the second wall comprising a laminate having a first layer, a second layer, and a third layer, wherein the second layer is in contact with the first layer and the third layer, the first layer comprises woven strips comprising polypropylene, the second layer comprises an oriented polypropylene film, and the third 
These limitations, in combination with the other limitations of claim 30, are what make the subject matter of the claim 30 allowable over the prior art.  
The prior art, see for example, Hirano (CA 2269652), Nowak et al. (US 2008/0187695), Sargin (US 2011/0263400), Planeta (US 4373979), Rogers et al. (US 2009/0317578), Robles et al. (US 2011/0002560), and Kucksdorf et al. (US 5338117), does not teach or suggest the combination of limitations set forth in claim 30.
Regarding claim 45: independent claim 45 is a new claim and it includes the limitations “each of the first wall and second wall having a first layer, a second layer, and a third layer, … wherein the second layer is in contact with both the first layer and the third layer, … the first layer comprises woven strips comprising oriented polyethylene, the second layer comprises an oriented polyethylene film, and the third layer comprises an oriented polyethylene film … and wherein the second layer laminates the first layer and third layer together.”
These limitations, in combination with the other limitations of claim 45, are what make the subject matter of the claim 45 allowable over the prior art.  
The prior art, see for example, Hirano (CA 2269652), Nowak et al. (US 2008/0187695), Sargin (US 2011/0263400), Planeta (US 4373979), Rogers et al. (US 2009/0317578), Robles et al. (US 2011/0002560), and Kucksdorf et al. (US 5338117), does not teach or suggest the combination of limitations set forth in claim 30.
Regarding claims 33 and 34: each of these claims is a product-by-process claim directed to a bag made in accordance with the method of claim 30 and claim 1, respectively.  See MPEP 2113, Product-by-Process Claims:
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

The structure of the final product in claims 33 and 34, which is directed to a bag made by the method of claim 30 and claim 1, respectively, is not disclosed in the prior art because “the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”  The prior art, see for example, Hirano (CA 2269652), Nowak et al. (US 2008/0187695), Sargin (US 2011/0263400), Planeta (US 4373979), Rogers et al. (US 2009/0317578), Robles et al. (US 2011/0002560), and Kucksdorf et al. (US 5338117), does not teach or suggest the structure of the bag set forth in claims 33 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 3, 11, 13-25, 28-30, 32-36, and 42-45 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        24 March 2021